Citation Nr: 1232039	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-15 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for chronic acne vulgaris with scarring of the trunk, currently evaluated as 0 percent disabling prior to February 17, 2007, and 40 percent disabling as of that date.  

2.  Entitlement to a higher initial rating for chronic acne vulgaris with scarring of the face, currently evaluated as 0 percent prior to February 17, 2007, and 30 percent disabling as of that date. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection and assigned an initial 0 percent (noncompensable) rating for chronic acne vulgaris, effective November 13, 2006.  The Veteran appealed the initial disability rating assigned.  

In a February 2011 rating decision, the RO granted a 30 percent rating for chronic acne vulgaris with scarring of the face and a 40 percent rating for chronic acne vulgaris with scarring of the trunk, each effective February 17, 2011.  Because higher ratings for these disabilities are assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing in July 2011.  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The medical evidence of record indicates that the Veteran experiences employability problems due to his chronic acne vulgaris with scarring of the trunk and face and other service connected disabilities.  Thus, the Board finds that a claim for a TDIU is clearly raised by the evidence of record and is currently before the Board on appeal.  See Id.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the effective date of service connection, chronic acne vulgaris with scarring of the trunk has been deep; the scarring of the posterior portion of the trunk covers an area exceeding 144 square inches and the scarring of the anterior portion of the trunk covers an area exceeding 12 square inches but less than 72 square inches.  

2.  From the effective date of service connection, chronic acne vulgaris with scarring of the face has resulted in six characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  From November 13, 2006, the criteria for an initial 50 percent rating for chronic acne vulgaris with scarring of the trunk have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.25, 4.118, Diagnostic Code (DC) 7801 (effective from August 30, 2002 to October 23, 2008). 

2.  From November 13, 2006, the criteria for an initial 80 percent rating for chronic acne vulgaris with scarring of the face have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (effective from August 30, 2002 to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claim for higher ratings for chronic acne vulgaris with scarring of the face and trunk arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  The Veteran was afforded VA examinations in February 2008 and February 2011.  For the reasons discussed below, the evidence is adequate to make a determination on the claims herein decided.  

Moreover, during the Board hearing and at the prehearing conference, the undersigned discussed with the Veteran the evidence required to establish an increased rating.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  

In addition, during the Board hearing, the Veteran indicated that he would be satisfied with a 30 percent rating for chronic acne vulgaris with scarring of the face and a 40 percent rating for chronic acne vulgaris with scarring of the trunk dating back to November 13, 2006.  Because the decision herein is a full grant of the benefits requested, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Factual Background

An August 2005 VA treatment record noted that a physical examination revealed that the Veteran's skin had no suspicious lesions, but he did have a cyst on his left flank and cystic acne scarring.  

A VA examination was conducted in February 2008.  The examiner noted a review of the Veteran's claim file.  During service the Veteran's acne was aggravated while serving in Vietnam and he was given tetracycline for at least 20 months.  He reported that he has not had to use antibiotics since the 1970s; he said that when he came home from service his acne was severe and covered his chest, face, and back, but it improved.  The examiner noted that the Veteran had flare-ups of acne every couple months that caused pustules on his back and cheekbones.  It was noted that his face and back had been scarred since 1969.  The scars on his chest had improved somewhat and were not worse since he left service.  

An examination of the Veteran's face showed old acne scars covering about 80 percent of his face and neck.  There were a couple of comedones, but no deep inflamed nodules.  Some scars were superficially pitted, and all were nontender, without adherence, keloid, or impairment.  The skin texture and color were normal.  There were old scars from previous superficial cysts that were stable.  There was no inflammation, edema, tenderness, induration, inflexibility, or distortion of the face.  The upper chest had some old whitish scars covering about 20 percent of the upper chest, but were barely visible.  Scars covered 80 percent of the surface of his back, and also were pitted scars.  There was also several comedones and papules.  All scars were nontender, without adherence, keloid, or impairment.  The skin texture and color were normal.  They are old scars from previous superficial cysts and were stable.  It was noted that it was not feasible to measure or count the scars.  There was no inflammation, edema, tenderness, or induration.  A diagnosis of chronic acne vulgaris, superficial, with scarring, was given.  The areas covered are 80 percent of the face, 80 percent of back, and 20 percent of chest, which the examiner noted was 2.5 percent of exposed surface and 15 percent of total body surface.  

There are also several photos of the Veteran's face dated in March 2008 of record.  These were reviewed by the Board.  

A VA examination was conducted on February 17, 2011.  A physical examination was conducted, and the examiner noted that the Veteran's scars of his entire back from the waist up measured 240 sq. in., that his scars of the entire face from the neck line to forehead were at least 72 sq. in., but less than 144 sq. in., and his scars of the upper trunk (chest) were at least 12 sq. in., but less than 72 sq. in.  The examiner noted that all of these scars were deep, that the Veteran's skin had deep dermal scarring, which was painful, but that there were no signs of skin breakdown, no underlying soft tissue loss, no adherence to underlying tissue, and no other disabling effects.  Some of his skin showed signs of inflammation, edema, or keloid formation, and some skin had abnormal texture or was hypo- or hyper-pigmented.  It was noted specifically that the scars of his face had a maximum width of 8 inches and length of 12 inches, with an area of at least 72 sq. in., but less than 144 sq. in., and that he had deep dermal scarring of the entire face with an inflammatory response.  It was also noted that the Veteran's skin had an area of abnormal texture, was hypo- or hyper-pigmented, and had induration or inflexibility greater than 6 sq. in.  The examiner noted that 40 percent or more of the Veteran's face and neck had acne that was deep (with inflamed nodules and pus filled cysts), and that his anterior upper trunk and entire back from the waist up also had deep acne.  The Veteran was given a diagnosis of chronic acne vulgaris with scarring of the face and trunk, and it was noted that he did have disfiguring acne scars of the face to such a degree as could result in unfair bias when seeking employment and which could cause problems in social interactions.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of the appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  

Acne, generally, is evaluated under Diagnostic Code 7828.  Under this code, a noncompensable or zero percent rating is for application for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The 30 percent rating is the maximum schedular rating allowable under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7828. 

Additionally, Diagnostic Code 7828 instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability. 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following:  (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  Diagnostic Code 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68 such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the outset, the Board points out that the Veteran is competent to report observable symptoms, including whether his acne and scars have existed since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  At his July 2011 Board hearing, he testified that the scars of his face and body have looked the same since service and that his condition has not changed during the appeal period.  The Board finds his testimony both competent and credible.  Given the static nature of the disability and his credible testimony, the Board finds that uniform ratings should be assigned during the appeal period and that staged ratings are not appropriate.  

The Board also notes that there are some discrepancies between the February 2008 and February 2011 VA examinations.  For example, the February 2008 examiner indicated that there was no induration or inflexibility of the areas affected by the scars while the February 2011 examiner found that such manifestations did exist.  Also, the February 2008 examiner indicated that the skin texture and color were normal while February 2011 VA examiner found that skin texture was abnormal and skin color was hypo- or hyper-pigmented.  Recognizing that this is a static disability and that qualified examiners might reasonable describe or characterize scars differently, the Board will resolve any doubt as to such findings in the Veteran's favor.

The Veteran's chronic acne vulgaris with scarring of the trunk has been evaluated under Diagnostic Code 7801, which pertains to scars, other than head, face, or neck, that are deep or cause limited motion.  Here, the February 2011 VA examiner described the scars as "deep" and noted "chronic deep dermal scarring" but also indicated there was no underlying tissue damage.  The Board points out that the diagnostic code defines a deep scar as one associated with underlying soft tissue damage; however, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disability picture is best addressed using the criteria of Diagnostic Code 7801.  

As noted above, the February 2011 examiner indicated that the scars of the posterior trunk (back) measured 240 square inches and the scars of the anterior trunk (chest) measured at least 12 square inches, but less than 72 square inches.  Given these measurements, a 40 percent rating is warranted for the posterior trunk and a 20 percent rating is warranted for the anterior trunk.  In accordance with Note (2), these ratings are then combined pursuant to 38 C.F.R. 4.25, resulting in a 50 percent rating.  The Board notes that the February 2008 VA examiner did not measure the area of the scars and there are no other measurements of record.  Therefore, given the static nature of the disability, the Board finds that a 50 percent rating is warranted from the effective date of service connection, November 13, 2006.  The Board has reviewed other potentially applicable rating criteria, but finds that none provide for a rating higher than 50 percent.  

The Veteran's chronic acne vulgaris with scarring of the face has been evaluated under Diagnostic Code 7828 as 30 percent disabling effective February 17, 2011.  A 30 percent rating is the maximum rating available under Diagnostic Code 7828.  As noted above, Diagnostic Code 7828 instructs to consider Diagnostic Codes 7800-7805, as appropriate.  Here, Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, is applicable and provides potential for a rating higher than 30 percent.  In fact, the results of the February 2011 VA examination indicate that six out of eight characteristics of disfigurement are met are under the criteria and an 80 percent rating is warranted.  As noted above, the area affected by scars is 5 or more inches in length and at least one-quarter inch wide; the surface contour of the scars are elevated or depressed on palpation; the skin is hypo- or hyper-pigmented in an area exceeding 6 square inches; the skin texture is abnormal in an area exceeding six square inches; and the skin is indurated and inflexible in an area exceeding six square inches.  The examiner indicated that the scars were not adherent and did not involve any loss to underlying tissue.  Therefore, the Board finds that a higher 80 percent rating is warranted under Diagnostic Code 7800.  Given the static nature of the disability, the Board also finds that the 80 percent rating is warranted from the effective date of service connection, November 13, 2006.  A rating higher than 80 percent is not available under Diagnostic Code 7800 or any other applicable diagnostic codes.

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's acne and scar disabilities.  The Veteran's disability is manifested by numerous scars of the face and body, some of which are painful, inflamed, or discolored.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that a higher 50 percent rating for chronic acne vulgaris with scarring of the trunk is warranted from November 13, 2006, and that a higher 80 percent rating for chronic acne vulgaris with scarring of the face is warranted from November 13, 2006.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An initial 50 percent rating for chronic acne vulgaris with scarring of the trunk is granted from November 13, 2006, subject to the applicable regulations concerning the payment of monetary benefits. 

An initial 80 percent rating for chronic acne vulgaris with scarring of the face is granted from November 13, 2006, subject to the applicable regulations concerning the payment of monetary benefits.  



REMAND

As noted in the decision above, the February 2011 VA examiner opined that the Veteran's service-connected chronic vulgaris acne with scarring of the face could result in unfair bias when seeking employment.  Also, the Veteran reported that he had applied for multiple jobs and was rejected.  He said he believed he was rejected because of his appearance.  In addition, it was noted that he had retired due to recurrent abdominal hernia requiring multiple surgical repairs and the Board notes that he is service-connected for status post operative ventral hernia, recurrent, with persistent diastasis.  

The Board finds that the February 2011 VA examination report reasonably raises the issue of a TDIU due to service-connected disabilities.  However, as this matter has not been considered by the agency of original jurisdiction (AOJ), and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

After providing appropriate notice to the Veteran, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


